Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, effective December 20, 2004, by and between SPORT-HALEY,
INC., a Colorado corporation (the “Company”) and George E. Tomlinson (the
“Employee”).

 

WHEREAS, the Company desires to employ the Employee on a full-time basis, and
the Employee desires to be so employed by the Company, from and after the date
of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

 

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1  Employment. The Company hereby employs the Employee in the position
described on Schedule 1 hereto as an Employee of the Company.  The Employee
accepts such employment and agrees to perform the duties and responsibilities
assigned to him pursuant to this Agreement.

 

Section 1.2  Duties and Responsibilities. The Employee shall hold the position
with the Company which is specified on Schedule 1, which is attached hereto and
incorporated herein by reference.  The Employee is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of the
Company. The Employee shall perform the duties set forth on Schedule 1 while
employed as an Employee, and such further duties as may be determined and
assigned to him from time-to-time by the Chief Executive Officer and/or the
Board of Directors of the Company. The Employee shall at all times perform,
faithfully, industriously, and to the best of the Employee’s ability,
experience, and talent, all duties that may be required of the employee pursuant
to the express and implicit terms of this Agreement, to the reasonable
satisfaction of the Company. In spite of anything in this agreement to the
contrary, it is expressly understood and agreed that the Employee shall not have
the authority to enter into any contracts or commitments on behalf of the
Company, except for commitments to established sales customers in the ordinary
course of business, without the written consent of the Chief Executive Officer
of the Company.

 

Section 1.3  Working Facilities. The Employee shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Employee’s duties under this Agreement.

 

Section 1.4  Vacations. The Employee shall be entitled each year to a reasonable
vacation of not less than three weeks in accordance with the established
practices of the Company now or hereafter in effect for Employee personnel,
during which time the Employee’s compensation shall be paid in full.

 

1

--------------------------------------------------------------------------------


 

Section 1.5  Expenses. The Employee may incur reasonable expenses for promoting
the domestic and international business of the Company in all respects,
including expenses for entertainment, travel and similar items, provided that
such expenses do not exceed the budgets established by the Company for such
items. The Company will reimburse the Employee for all such expenses upon the
presentation by the Employee, from time-to-time, of an itemized account of such
expenditures.

 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Employee shall be entitled to participate in all existing benefit plans provided
to the Company’s employees at a similar level within the Company’s hierarchy
including, to the extent now or hereafter in effect, medical, health, dental,
vision, disability, life insurance, death benefit plans, and 401(k) retirement
plans, in accordance with the terms of such plans. Employee shall be responsible
for paying for such benefits for his spouse and/or other eligible family
members.

 

ARTICLE II

 

COMPENSATION

 

Section 2.1  Base Salary. The Company shall pay to the Employee a base salary of
not less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be raised by action of the Board
of Directors, and such raises shall thereafter be included in the Employee’s
base salary as defined for purposes of this Agreement and the Company’s bonus
plan.

 

Section 2.2  Bonus and Bonus Plan Participation. The Employee shall be entitled
to receive a bonus at such time or times as may be determined by the Board of
Directors and Compensation Committee of the Company, in their sole discretion.

 

ARTICLE III

 

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1  Term. This Agreement shall be for a term which is specified on
Schedule 1, commencing on its effective date, subject, however, to termination
during such period as provided in this Article.  Provided that the Employee is
in compliance with all of his obligations hereunder, at the expiration of the
initial term, unless either the Company or the Employee shall, at least 90 days
prior to the expiration of the initial term or of any renewal term, give written
notice of the intention not to renew this Agreement, this Agreement will be
extended for a renewed term of one year, on the same terms and conditions as
contained in this Agreement. If the Company gives such written notice of
non-renewal, the

 

2

--------------------------------------------------------------------------------


 

provisions of Section 3.3 shall apply; if the Employee gives such written notice
of non-renewal, the provisions of Section 3.5 shall apply. Renewed terms shall
be effective in subsequent years on the same day of the same month as the
original effective day and month of this Agreement.

 

Section 3.2  Termination by the Company With Cause. The Company may terminate
the Employee, at any time, upon ten days’ written notice and opportunity for
Employee to remedy any non-compliance with the terms of this Agreement (if such
non-compliance is capable of being remedied; if not, the Company’s notice of
termination shall be effective immediately), for Cause. In such event, the Board
of Directors shall provide in writing to the Employee an opinion of the Board of
Directors, signed by each member voting in favor of termination of the Employee,
which shall specify with particularity the basis for such termination. Upon the
date of such termination, the Company’s obligation to pay compensation and
benefits shall terminate, at which time the Company shall be responsible for
compensating the Employee for any vacation time not taken. Subject to this
exception and the obligation of the Company to compensate the Employee through
the notice period, no other compensation shall be payable to the Employee should
this Agreement be terminated pursuant to this Section 3.2.

 

As used herein, the term “Cause” shall be limited to any of the following from
and after the date hereof: (i) any willful breach of any material written policy
of the Company that results in material and demonstrable liability or loss to
the Company; (ii) the engaging by Employee in conduct involving moral turpitude
that causes material and demonstrable injury, monetarily or otherwise, to the
Company, including, but not limited to, misappropriation or conversion of assets
of the Company (other than immaterial assets); (iii) conviction of or entry of a
plea of nolo contendere to a felony; or (iv) a material breach of this Agreement
by engaging in action in violation of the restrictive covenants in this
Agreement. No act or failure to act by the Employee shall be deemed “willful” if
done, or omitted to be done, by him in good faith and with the reasonable belief
that his action or omission was in the best interests of the Company.

 

Section 3.3  Termination by the Company Without Cause. The Company may terminate
the Employee’s services without cause at any time upon 90 days’ written notice. 
In such event, in addition to compensating the Employee during such 90-day
notice period, the Company shall be obligated to compensate the Employee with
severance pay equal to six additional months’ compensation as of the date of
such termination. Accordingly, in the event the Company terminates this
Agreement without cause or chooses not to renew this Agreement upon its
expiration, the Employee shall receive an aggregate of nine months’ salary from
and after the date of the Employee’s receipt of a notice of termination through
and including the date of termination.

 

3

--------------------------------------------------------------------------------


 

Section 3.4  Termination by the Employee With Cause. The Employee may terminate
his employment with the Company at any time, upon ten days’ written notice and
opportunity for the Company to remedy any non-compliance, by reason of (i) the
Company’s material failure to perform its duties pursuant to this Agreement, or
(ii) any material diminishment in the duties and responsibilities, working
facilities, or benefits as described in Article I of this Agreement. The
Employee shall not be entitled to the severance compensation and other benefits
described in Section 3.7 below in the event of termination of this Agreement
pursuant to this Section 3.4, except as otherwise provided in Section 3.7(a),
but shall be entitled to the compensation provided in Section 3.3 upon a
determination that the Company has failed to perform its duties pursuant to this
Agreement and that such failure is material or a determination that the duties
and responsibilities, working facilities, or benefits as described herein have
been materially diminished. Such determination shall be made by the Board of
Directors in their best good faith.

 

Section 3.5  Termination by the Employee Without Cause. The Employee, without
cause, may terminate this Agreement upon 90 days’ written notice to the
Company.  In such event, the Employee shall not be required to render the
services required under this Agreement following such 90-day period. 
Compensation for vacation time not taken by the Employee shall be paid to the
Employee at the date of termination. The Employee shall not be entitled to the
severance compensation and other benefits described in Section 3.7 below in the
event of termination of this Agreement pursuant to this Section 3.5, except as
described in Section 3.7(a), and shall not be entitled to the compensation
provided in Section 3.3.

 

Section 3.6  Termination upon Death of the Employee. In addition to any other
provision relating to termination, this Agreement shall terminate upon the
Employee’s death.  In such event, all unpaid compensation and bonuses,
compensation for vacation time not taken by the Employee and all expense
reimbursements due to the Employee shall be paid to the Employee’s estate.

 

Section 3.7  Severance Compensation and Continuation of Benefits.

 

(a) Notwithstanding any other provisions hereof, in the event of a
non-negotiated change in control of the Company and either the Employee or the
Company terminate this Agreement within 60 days of such non-negotiated change in
control, the Employee shall receive severance compensation, payable in a lump
sum within 30 days of such non-negotiated change in control, equal to three
times his annual salary and incentive or bonus payments, if any, as shall have
been paid to the Employee during the most recent 12-month period concluded prior
to the date of his termination or resignation. If the total

 

4

--------------------------------------------------------------------------------


 

amount of the non-negotiated change of control compensation were to exceed three
times the Employee’s base compensation (the average annual taxable compensation
of the Employee for the five years preceding the year in which the change of
control occurs), the Company and the Employee will reduce the lump sum
compensation to be received by the Employee in order to avoid the imposition of
the golden parachute tax as provided in the Tax Reform Act of 1984, as amended
by the Tax Reform Act of 1986. The foregoing provisions shall not apply in the
event of a negotiated change in control of the Company.

 

(b) In the event the Employee is required to hire counsel to negotiate on his
behalf in connection with his termination or a change in control of the Company,
or in order to enforce the rights and obligations as provided herein, the
Company shall reimburse to the Employee all reasonable attorney’s fees which may
be expended by the Employee in seeking to enforce the terms hereof. Such
reimbursement shall be paid by the Company every 30 days after the Employee
provides to the Company copies of invoices from the Employee’s counsel. Such
invoices may be redacted to preserve the attorney-client privilege or
attorney-client confidentiality.

 

(c) So long as the Employee is receiving severance compensation pursuant to this
Section 3.7, the Employee shall be entitled to continue to participate, at the
Company’s cost, in all existing benefit plans provided to the Company’s Employee
employees at the time of the Employee’s termination or resignation.  Such plans
shall include, but are not limited to, then-existing medical, health, dental,
vision, disability, life insurance and death benefit plans. If the terms of such
plans expressly prohibit the Employee from continuing as a participant in such
plans following the date of resignation or termination, the Company will provide
the Employee with benefits equivalent to, or exceeding, those offered by the
then-existing benefit plans offered to the Company’s Employee employees, all at
the Company’s cost, for the duration of the Employee’s right to severance
compensation hereunder.

 

Any compensation to be paid to the Employee under the foregoing provisions of
this Section 3.7 shall be subject to the Employee complying with the non-compete
provisions of Section 4.1(c) below. In the event the Employee does not so
comply, the Company, without waiving any rights or remedies, shall be released
from any obligations to the Employee under this Section 3.7.

 

Section 3.8  Options. In the event of a non-negotiated change in control of the
Company and either the Employee or the Company terminate this Agreement within
60 days of such non-negotiated change in control as provided in Section 3.7(a)
of this Agreement, any and all options granted to the Employee to purchase
Common Stock of the Company shall become fully vested and exercisable on the
date of termination of this Agreement. In the event of termination or
non-renewal by either party without cause in

 

5

--------------------------------------------------------------------------------


 

accordance with Sections 3.3 or 3.5 of this Agreement, any and all options
granted to the Employee to purchase Common Stock of the Company will vest and
become exercisable on a pro-rated basis from the date of grant to the date of
termination of this Agreement based on the number of months during which this
Agreement has been in effect from the date of grant and the Company’s
established thirty six month vesting period. For example, options granted to
purchase 20,000 shares on the effective date of this Agreement would become
vested and exercisable at a rate of 555.55 shares per month for each month
during which this Agreement is in effect. In the event this Agreement is
terminated by the Company for cause, options will vest and be exercisable
pursuant to the terms of the applicable Stock Option Plan or any successor plan
under which such options are granted (the “Plan”) regarding termination of
employment for cause. This provision shall serve as a contractual modification
of any option grants or agreements between the Employee and the Company and is
hereby incorporated by reference into each such option grant or agreement.

 

ARTICLE IV

 

CONFIDENTIALITY AND COMPETITION

 

Section 4.1  Further Obligations of the Employee During and After Employment.

 

(a) The Employee agrees that during the term of his employment under this
Agreement, he will engage in no other business activities which are or may be
competitive with, or which might place him in a competing position to that of,
the Company or any subsidiary of the Company.

 

(b) The Employee realizes that during the course of his employment, the Employee
will have produced and/or have access to confidential business plans,
information, business opportunity records, notebooks, data, formula,
specifications, trade secrets, customer lists, account lists and inventions of
the Company and its affiliates. Therefore, during or subsequent to his
employment by the Company, or by an affiliate, the Employee agrees to hold in
confidence and not to directly or indirectly disclose or use or copy or make
lists of any such information, except to the extent authorized by the Company in
writing. All records, files, business plans, documents, equipment and the like,
or copies thereof, relating to Company’s business, or the business of an
affiliated company, which the Employee shall prepare, or use, or come into
contact with, shall remain the sole property of the Company, or of an affiliated
company, and shall not be removed from the Company’s or the affiliated company’s
premises without its written consent, and shall be promptly returned to the
Company upon termination or resignation of employment with the Company or its
affiliated companies.

 

6

--------------------------------------------------------------------------------


 

(c) Because of his employment by the Company, the Employee will have access to
trade secrets and confidential information about the Company, its business
plans, its business accounts, its business opportunities, its expansion plans
into other geographic areas and its methods of doing business. The Employee
agrees that for a period of nine months after termination or resignation of his
employment (except if the Employee terminates this Agreement for cause under
Section 3.4 hereof or without cause under Section 3.5 hereof), he will not,
directly or indirectly, compete with the Company or its affiliates in the
business of designing, merchandising, marketing or contracting for the
manufacture of men’s and women’s golf apparel and golf outerwear within the
United States. This non-compete agreement shall be void and of no further force
or effect in the event termination occurs under Section 3.3 or Section 3.7
hereof and the Company fails to pay the Employee amounts required under Section
3.3 or Section 3.7 hereof.

 

(d) In the event a court of competent jurisdiction finds any provision of this
Section 4.1 to be so overly broad as to be unenforceable, then such provision
shall be reduced in scope by the court, but only to the extent deemed necessary
by the court to render the provision reasonable and enforceable, it being the
Employee’s intention to provide the Company with the broadest protection
possible against harmful competition.

 

ARTICLE V

 

DISABILITY AND ILLNESS

 

Section 5.1  Disability and Salary Continuation.

 

(a) Definition of Total Disability.  For purposes of this Agreement, the terms
“totally disabled” and “total disability” shall mean disability as defined in
any total disability insurance policy or policies, if any, in effect with
respect to the Employee. If no insurance policy is in effect, “total disability”
shall mean a medically determinable physical or mental condition which in the
opinion of two independent physicians renders the Employee unable to perform
substantially all of the duties required pursuant to this Agreement. Total
disability shall be deemed to have occurred on the date of the disabling injury
or onset of the disabling illness, as determined by the two independent
physicians.

 

(b) Salary Continuation. If the Employee becomes totally disabled during the
term of this Agreement, his full salary shall be continued for 360 days from the
date of the disabling injury or onset of the disability illness.

 

Section 5.2  Illness. If the Employee is unable to perform the services required
under this Agreement by reason of illness or physical injury not amounting to
total disability, as defined in this

 

7

--------------------------------------------------------------------------------


 

Article, the compensation otherwise payable to the Employee under this Agreement
shall be continued in full for the remaining term or renewed term of this
Agreement, but in no event for a period exceeding one year.

 

ARTICLE VI

 

GENERAL MATTERS

 

Section 6.1  Governing Law. This Agreement shall be governed by the laws of the
State of Colorado and shall be construed in accordance therewith.

 

Section 6.2  No Waiver. No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 6.3  Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 6.4  Benefit. This Agreement shall be binding upon the Employee and the
Company, and shall not be assignable by the Company without the Employee’s
written consent.

 

Section 6.5  Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 6.6  Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 6.7  Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 6.8  Authority. The officer executing this Agreement on behalf of the
Company has been empowered and directed to do so by the Board of Directors and
Compensation Committee of the Company.

 

Section 6.9  Effective Date. The effective date of this Agreement shall be
December 20, 2004.

 

8

--------------------------------------------------------------------------------


 

SPORT-HALEY, INC.

Employee:

 

 

 

 

By:

/s/ Donald W. Jewell

 

/s/ George E. Tomlinson

 

 

Donald W. Jewell,

George E. Tomlinson

 

Chief Executive Officer

 

 

9

--------------------------------------------------------------------------------


 

SPORT-HALEY, INC.

 

EMPLOYMENT AGREEMENT

 

Schedule 1

 

Duties and Compensation

 

Employee:

George E. Tomlinson

 

 

Position:

Director - Operations and Production

 

 

Base Salary:

$95,000 per year, payable bi-weekly

 

 

Bonus:

At the sole discretion of the Compensation Committee

 

 

Term:

December 20, 2004 through December 19, 2005, subject to renewal terms of one (1)
year as described in Section 3.1 of the Employment Agreement

 

 

Stock Options:

The Company’s Stock Option Plan has expired. When and if the Company creates a
new stock option plan, the Employee may be allowed to participate in such plan
and receive grants of options in amounts at the discretion and subject to
approval of the Compensation Committee. Such options to purchase shares
typically vest in increments of one-third per year and are issued with an
exercise price of not less than 85% of the fair market value of the Company’s
Common Stock on date of grant, such date to be determined by the Compensation
Committee.

 

 

Duties and Responsibilities:

Manage, supervise and coordinate the Company’s warehouse, embroidery, production
and customer service operations under the direction of the Company’s Chief
Executive Officer.

 

APPROVED:

 

 

 

THE COMPANY:

Employee:

 

 

 

 

By:

/s/Donald W. Jewell

 

By:

/s/George E. Tomlinson

 

 

Donald W. Jewell, Chief Executive

 

George E. Tomlinson, Employee

 

Officer

 

 

 

 

Date: December 20, 2004

Date: December 20, 2004

 

10

--------------------------------------------------------------------------------